Citation Nr: 0921864	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  94-49 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a disability manifested 
by seizures or blackouts.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his brother


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from March 1961 to 
March 1964.

Previously, by a December 1979 rating action, the Department 
of Veterans Affairs Regional Office (RO) in Roanoke, Virginia 
denied service connection for a nervous disorder manifested 
by dizziness and blackouts.  The Veteran was notified, but 
did not initiate an appeal, of that denial.

The current matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating action.  
In that decision, the RO determined that new and material 
evidence had not been received sufficient to reopen a claim 
for service connection for a seizure disorder, asserted to be 
the result of a head injury.

Following receipt of notification of the August 1994 
decision, the Veteran perfected a timely appeal with respect 
to the denial of his claim.  In May 1996, the Board 
recharacterized the Veteran's claim as entitlement to service 
connection for a disability manifested by seizures or 
blackouts and remanded the issue to the RO for further 
evidentiary development.  The basis for the 
recharacterization of the issue was that the current claim 
was grounded in the theory that there was a neurological 
basis (rather than a psychiatric origin) for the Veteran's 
blackouts or seizures and that this matter had not been 
addressed in the December 1979 rating action.  As such, the 
Board determined that the RO should consider the claim for 
service connection for a disability manifested by blackouts 
or seizures on a de novo basis.

Following completion of the requested development, the RO 
returned the Veteran's case to the Board.  Thereafter, in 
April 1999, the Board denied the Veteran's claim of 
entitlement to service connection for a disability manifested 
by seizures or blackouts.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2000, the Court vacated and remanded the service connection 
issue to the Board for further evidentiary development.

In August 2001, the Board remanded the Veteran's claim to the 
RO for further evidentiary development.  Following completion 
of the requested actions as well as a continued denial of the 
service connection issue, the RO, in January 2004, returned 
the appeal to the Board.  Because the Veteran had recently 
placed VA on notice of the existence of additional medical 
records, the Board, in March 2004, remanded his claim to the 
RO to accord the agency an opportunity to procure any such 
additional pertinent evidence.  Following completion of the 
requested development, the RO, in December 2004, returned the 
Veteran's case to the Board for further appellate review.

In March 2005, the Board denied service connection for a 
disability manifested by seizures or blackouts.  In August 
2005, the Board denied the Veteran's motion for 
reconsideration of the March 2005 decision.

The Veteran appealed the Board's March 2005 decision to the 
Court.  In August 2007, the Court vacated and remanded the 
service connection issue to the Board for further evidentiary 
development.  In July 2008, the Board remanded the matter for 
further development in accordance with the August 2007 Court 
Memorandum Decision. 


FINDING OF FACT

The preponderance of the evidence is against a finding that a 
disability manifested by seizures or blackouts is related to 
service. 


CONCLUSION OF LAW

A disability manifested by seizures or blackouts was not 
incurred in or aggravated by service, and may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008). 

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2001 and April 2004, the 
RO satisfied its duty to notify the Veteran under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2008).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  In light 
of the Board's denial of the Veteran's claim, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to him under the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The Veteran has been medically 
evaluated in conjunction with his claim.  In July 2008, the 
Board remanded the matter so that the Veteran could be 
scheduled for prolonged epilepsy monitoring over a period of 
a week or so at an appropriate VA facility to determine the 
presence, or absence, of some form of epilepsy, or other 
disability, causing his seizures and blackouts.  The RO 
scheduled epilepsy monitoring for the Veteran in November 
2008.  However, prior to the examination, he cancelled the 
examination and requested that it be rescheduled after the 
new year.  The RO then reordered epilepsy monitoring on 
December 31, 2008; however, the RO was notified that the 
epilepsy monitoring unit at the requested facility had been 
shut down.  The RO determined and notified the Veteran and 
his representative that there were no VA Medical Centers with 
epilepsy monitoring unit located near the Veteran.  Attempts 
were being made to schedule epilepsy monitoring at the 
Durham, VA Medical Center (MC), but in a statement received 
in February 2009, the Veteran stated that he was unable to 
report to any examinations due to his health.  The Board 
finds that additional efforts to schedule the Veteran for an 
examination would be futile as there are no appropriate 
facilities located near him and he has expressed that he 
would not be able to report for such an examination in any 
case.  When a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655 (2008).  Thus, the duties to notify and assist 
have been met.

Analysis

The Veteran contends that he incurred a neurological disorder 
manifested by seizures and blackouts during service (e.g., 
from a head injury sustained during a jeep accident) and has 
continued to experience problems with such a disability since 
that time.  His current neurological complaints associated 
with the seizures include dizziness, loss of consciousness, 
and jerking movements. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

If a brain hemorrhage, brain thrombosis, organic diseases of 
the nervous system, or tumors of the brain becomes manifest 
to a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption does not apply in the 
present case as hypertension did not manifest until many 
years after discharge, as discussed below.
Service treatment records include a record dated in December 
1963 showing that the Veteran, who had admittedly been 
drinking heavily, was struck in the face by another 
individual.  A physical examination demonstrated tenderness 
of the left mandible and right maxilla.  A neurological 
evaluation was normal.  The examiner, who observed that the 
Veteran was belligerent, provided an impression of multiple 
contusions of the face. 

In addition, the examiner recommended ruling out multiple 
fractures.  X-rays taken of the Veteran's nasal bone showed a 
radiolucent line extending through the mid-portion of the 
nasal spine.  The radiologist explained that this finding 
represented a fracture in that area and that the fragments 
were in good alignment and position.  X-rays taken of the 
Veteran's mandible were normal, and radiographic films taken 
of his facial bones revealed no evidence of gross bony 
injury.

In February 1964, the Veteran passed out at the NCO Club 
after drinking heavily. Examination demonstrated that he 
responded to stimuli and that his vital signs were "okay."  
The separation examination, which was conducted one month 
later in March 1964, reflected a normal neurological 
evaluation.

According to relevant post-service medical records, in May 
1971, the Veteran was hospitalized at a private medical 
facility for several days due to "severe apprehension, 
generalized convulsions, and [a] history of passing out."  
His mother reported that the Veteran had "been a chronic 
alcoholic and . . . [was at that time] having withdrawal 
symptoms from alcohol."

The Veteran was referred to the local VA medical facility, 
where, between May and July 1971, he was hospitalized for 
approximately two-and-a-half months for habitual excessive 
drinking (alcoholism).  He reported drinking a case of beer 
plus some wine every day.

Thereafter, between February and March 1973, the Veteran was 
hospitalized at a VA medical facility for one month for 
alcohol addiction.  Upon admission, he reported having drunk 
little (only two beers in the past two weeks) but, prior to 
that, having drunk excessively and being drunk daily.

Between February and March 1976, the Veteran was hospitalized 
at a VA medical facility for one month for alcohol addiction.  
He reported that, since leaving the hospital after his last 
hospitalization, he continued to drink a case of beer and a 
pint or more of liquor daily.  He further noted having 
reached "the point . . . [of being unable to] retain anything 
. . . . [in] his stomach, was sleeping poorly, hallucinating, 
vomiting both coffee ground vomitus and bright red blood, . . 
. [and having] seizures (but none in the month preceding the 
hospitalization."

In September 1979, the Veteran was hospitalized for almost 
two weeks at a VA medical facility for treatment for diabetes 
mellitus.  Upon admission, the Veteran reported occasionally 
consuming a case of beer and one pint of ethanol per day.  He 
also stated that he had a history of seizures and that the 
last one occurred 9 months prior to the hospitalization.  The 
treating physician noted that the Veteran's "seizure activity 
may be related to his Ethanol abuse."  Pertinent clinical 
diagnoses noted but not treated included chronic ethanol 
abuse, seizures by history, dehydration, and probable 
alcoholic gastritis.

In March 1980, a private physician noted that the Veteran had 
reported having experienced two "falling out spells" in which 
he lost consciousness completely since his last visit.  The 
doctor explained that the Veteran's symptoms "are not too 
suggestive of hypoglycemia . . . [a]ttacks but [that] this is 
a possibility" and that the Veteran could also have a 
convulsive type disorder.

In December 1981, the Veteran was hospitalized at a VA 
medical facility for approximately two-and-a-half weeks for 
incision, drainage, and packing of a right neck abscess and 
for a biopsy of the abscess wall.  Upon admission, he denied 
having a history of nausea, vomiting, hearing loss, 
dizziness, spontaneous drainage, recent dental infection, or 
blacking out spells.  The treating physician noted that the 
Veteran had a history of alcoholism with probable cirrhosis.  
In addition, the doctor noted that the Veteran had an onset 
of grand mal seizures which were "questionably related to 
alcoholism . . . [which] began in 1971."  Diagnoses upon 
discharge included poor dentition, a right neck abscess 
secondary to probable suppurative lymph node, diabetes 
mellitus, and a history of seizures.

In a November 1993 statement, another private physician noted 
that he had treated the Veteran since 1982 for multiple 
medical conditions, including "previous alcoholism resolved" 
and a seizure disorder.  This doctor explained that the 
Veteran "requires close observation with monthly visits" due 
to his multiple medical illnesses.

Additional private medical records reflect monthly treatment 
between January 1995 and August 1995 for various medical 
conditions not currently at issue in the present appeal.  
These reports also note that the Veteran's alcoholism had 
resolved and that his seizures were controlled.

In an August 1995 letter, the same physician who drafted the 
November 1993 document noted that the Veteran "was apparently 
injured in an incident during service in 1963, [which] 
involved a jeep . . . [and that t]his has been documented on 
correspondence."  The doctor further stated that the Veteran 
developed seizures after his separation from service in 1963 
and that he "has been maintained on seizure medication."  
Thereafter, the physician expressed his opinion that 
"[s]eizures can, indeed, be from head trauma and [the] 
patient has a significant probability of seizures from [the] 
previous head injury in 1963 during his time in the service."

Additional private medical records reflect almost monthly 
treatment between September 1995 and June 1997 for various 
medical conditions not currently at issue in the present 
appeal.  These reports also note that, between September 1995 
and June 1996, the Veteran's alcoholism had resolved and his 
seizures were controlled. Medical reports dated from December 
1996 to June 1997 included assessments of convulsions and of 
a seizure disorder (for which the Veteran was taking 
medication).  A neurological evaluation completed in March 
1997 demonstrated no dizziness, loss of consciousness, 
transient ischemic attack, neurological deficits, loss of 
bowel or bladder functions, or seizures.

In a February 1998 statement, the same private physician who 
drafted the November 1993 and August 1995 statements noted 
that he had continued to treatment the Veteran for multiple 
medical problems, including "previous alcoholism resolved" 
and a seizure disorder.

In March 2003, the Veteran underwent a VA epilepsy and 
narcolepsy examination. At that time, he reported that, in 
January 1963, he was involved in a jeep accident and 
sustained trauma to his face (including losing some teeth) 
but sustained no major head injuries and experienced no major 
unconsciousness.  He stated that he was not hospitalized.  He 
reported that he experienced his first seizure in the fall of 
1964, was placed on medication for this problem in 1965, and 
has taken this medicine intermittently for many years.  He 
also reported having heavy alcohol abuse for many years 
through the 1960s and 1970s.  His current complaints include 
blackouts with occasional jerking movements.  He also noted 
that he is currently taking medication for this neurological 
condition.

A physical examination demonstrated no aphasia or apraxia; 
unremarkable cranial nerve (II-XII) testing; -3 reflexes in 
the upper extremities; -3 to 4 reflexes in the knee jerks; 
absent ankle jerks; flexor plantar responses; no drift; 
decrease sensation to pin, touch, and vibration in the 
fingertips; markedly reduced pulses in the legs; fairly good 
strength with a little bit of giving way in the lower 
extremities due to pain; some mild weakness of the toe 
extensors and toe flexors; and no dystonia, chorea, or 
tremor.

The examiner noted that the Veteran has a history of 
(including diagnoses of) seizures with loss of consciousness 
and jerking movements over the years and that he (the doctor) 
could not exclude this diagnosis.  Additionally, the examiner 
noted that the Veteran had had trauma in January 1963, that 
his seizures did not begin until late in 1964, and that he 
had had heavy alcohol use at that time.  The examiner 
expressed his opinion that "it is very unlikely that his [the 
Veteran's] seizures are related to this trauma during the 
service . . . [and that] they are more likely, if they are 
seizures at all, . . . related to his other medical 
conditions, including the diabetes and the history of 
excessive alcohol use with related complications."

Further, the examiner noted that magnetic resonance imaging 
subsequently completed had shown multiple lacunar infarctions 
and some generalized atrophy. The examiner expressed his 
opinion that the atrophy "certainly could be related to his 
longstanding history of alcohol overuse."  According to the 
examiner, multiple small vessel changes are due to 
microvascular disease and the Veteran's diabetes and "could 
be a component of possible underlying seizure disorder."  
Even without further testing (in particular, an 
electroencephalogram, EEG), the Veteran reiterated his prior 
conclusion that the Veteran's seizures "are most unlikely 
related to the trauma and [instead] related to [the] other 
conditions."

In an undated statement received at the RO in July 2003, the 
private physician who had drafted the previous statements in 
August 1995, November 1993, and February 1998 noted that he 
had treated the Veteran for approximately 15 years for 
multiple problems, including a seizure disorder.  In 
addition, the doctor stated that he is unaware that the 
Veteran had drunk any alcohol during that time.

In an addendum dated in September 2003, the examiner who had 
conducted the VA examination in March 2003 explained that an 
EEG had been performed and was normal with no evidence of any 
"clear-cut" underlying epileptiform discharges. Further, the 
examiner reiterated his previous opinion that the Veteran's 
possible seizure disorder is unlikely related to his previous 
trauma.  Rather, the examiner cited the Veteran's long 
history of alcohol abuse which had been intermixed with his 
spells over the years.

Later in September 2003, the Veteran underwent a private 
neurological evaluation. According to the report of this 
examination, in July 2003, the Veteran had undergone an 
electromyography (EMG) which was abnormal and revealed 
evidence of a sensorimotor neuropathy and was reportedly 
consistent with a middle trunk brachial plexopathy or 
possible C7 radiculopathy.  At the time of the September 2003 
evaluation, the Veteran reported having experienced epilepsy 
since 1965 and believing that this condition was the result 
of a head injury sustained in a jeep accident in 1963 or 
1964.  His current complaints included a seizure 
approximately one-and-a-half weeks prior to the examination.  
A neurological evaluation resulted in impressions of diabetic 
peripheral neuropathy, abnormal EMG results suggestive of a 
middle trunk brachial plexopathy, and intractable epilepsy 
felt to be post-traumatic.

In October 2003, the Veteran sought private medical treatment 
for complaints of a seizure one week prior to the treatment 
session.  He explained that his seizures typically involve 
loss of consciousness and jerking movements "all over."  He 
stated that this problem began after he sustained a head 
injury in a jeep accident in 1963. The examiner noted that an 
EEG recently completed had been normal.  A neurological 
evaluation completed at the time of the October 2003 
treatment session demonstrated full motor strength in the 
arms, symmetric reflexes, intact pinprick in the arms, normal 
speech, and no nystagmus or dysmetria.  In view of the 
uncontrolled nature of the seizures, the physician prescribed 
additional medication for the Veteran.

In December 2003, the Veteran again sought private treatment 
for complaints of three seizures since his last visit 
(approximately five weeks earlier).  He explained that his 
seizures involve passing out, shaking all over, and 
occasional biting of his tongue.  He stated that his seizures 
began after an in-service jeep accident.  The physician 
provided an impression of a chronic seizure disorder and 
recommended changing the Veteran's medication if his seizures 
do not become controlled.

Several days later in December 2003, the Veteran underwent 
MRI of his brain.  This testing reflected moderate chronic 
microvascular ischemic changes in white matter of both 
cerebral hemispheres as well as mild cortical and central 
atrophic changes, which the radiologist felt were compatible 
with the Veteran's age.  In addition, the MRI showed findings 
indicative of lacunar infarctions (most likely old lacunar 
infarctions in the right thalamus and in the upper aspect of 
the right lentiform nucleus extended to the mid-portion of 
the right corona radiate).  Further, no abnormal enchancement 
with intervenous contrast was shown.

Based on the evidence, the Board finds that service 
connection is not warranted.  Service treatment records 
reflect that the Veteran had sustained multiple facial 
contusions and a broken nose after being punched in the face 
(while being admittedly heavily drunk) in December 1963.  A 
neurological evaluation was normal.  Also, although the 
Veteran had passed out in February 1964, he had done so at 
the NCO Club after drinking heavily.  No neurological 
deficits were noted at that time.  Service treatment records 
do not reflect treatment for a head injury following a jeep 
accident (though there is supportive evidence in the claims 
folder that the Veteran was in a jeep accident in service).  

Several opinions have been proffered regarding the etiology 
of the Veteran's disability.  These opinions include records 
dated in September 1979 and in December 1981 when the Veteran 
was hospitalized at VA medical facilities for treatment for 
various conditions unrelated to the current appeal.  
Specifically, in the report of the September 1979 
hospitalization, the treating physicians expressed their 
belief that the Veteran's seizure activity "may be related" 
to his alcohol abuse.  Also, in the record of the December 
1981 hospitalization, the treating doctor expressed his 
belief that the Veteran's grand mal seizures were 
"questionably related to alcoholism . . . [which had] begun 
in 1971."  The 1995 and 2003 reports do not account for this 
evidence or reconcile it with the conclusions reached.  

An August 1995 letter, a private physician who had treated 
the Veteran expressed his opinion that "[s]eizures can, 
indeed, be from head trauma and [that the] patient has a 
significant probability of seizures from [the] previous head 
injury in 1963 during his time in the service."  Also, 
following a private neurological evaluation in September 
2003, another doctor concluded that the Veteran had 
intractable epilepsy which was felt to be post-traumatic.  

On the other hand, the examiner who conducted the VA epilepsy 
and narcolepsy examination in March 2003 and who had had the 
opportunity to review the Veteran's claims folder (including 
the relevant medical records contained therein) concluded 
that any seizure disorder that the Veteran may have is 
unlikely related to the Veteran's purported trauma in 
service.  This examiner felt that any seizure disorder that 
the Veteran may have is more likely the result of "his other 
medical conditions, including the diabetes and the history of 
excessive alcohol use with related complications."  In an 
addendum dated in September 2003 (following completion of an 
EEG which had been normal), this examiner reiterated his 
opinion that the Veteran's possible seizure disorder is 
unlikely related to his purported previous trauma.  In fact, 
the examiner once again cited the Veteran's long history of 
alcohol abuse which had been intermixed with his spells over 
the years.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
The probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

The Board finds that the March 2003 VA examination report is 
more complete and through than the other opinions of record.  
It discusses the evidence of record and considers all 
possible causes of the disability.  Meanwhile, the author of 
the 1995 opinion indicated in a subsequent report that he had 
treated the Veteran for 15 years for multiple conditions, 
including a seizure disorder, and was unaware that the 
Veteran had drunk any alcohol during that time.  He had 
earlier noted that the Veteran's "previous alcoholism [had] 
resolved."  However, he did not discuss the relevance of any 
past alcohol abuse or discuss other pertinent history from 
the clinical record.  Therefore, the March 2003 VA 
examination report is more probative than other evidence 
discussing the cause of the pertinent disability. 

Additionally, the Board finds that the August 1995 letter 
noting that the Veteran had a significant probability of 
seizures from his previous head injury in 1963 during 
service, and the private neurological evaluation record in 
September 2003 which concluded that the Veteran had 
intractable epilepsy which was felt to be post-traumatic 
appear to have been based upon statements made by the Veteran 
himself rather than a review of the relevant competent 
evidence of record.  The opinions make no mention of clinical 
records suggesting other causes of the seizures and 
blackouts.  In the August 1995 document, the doctor noted 
that the Veteran was "apparently" injured in an in-service 
accident.  At the September 2003 evaluation, the Veteran 
asserted that he had experienced epilepsy since 1965 and that 
he believed that this condition was the result of a head 
injury that he had sustained in a jeep accident which had 
occurred during service in 1963 or 1964.  Apart from evidence 
that the physicians' assessments were made on the basis of 
primarily the Veteran's account, the facts underlying the 
assessments are not substantiated by the record.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (It is 
error to reject a medical opinion solely on the basis that 
the medical opinion was based on a history given by the 
Veteran.)

As has been addressed, attempts to schedule the Veteran for a 
period of epilepsy monitoring have been unsuccessful.  This 
is especially critical to identify the nature and severity of 
any disability exhibited by seizures or blackouts when its 
existence or cause is in question.  The representative has 
asked for an opinion as to whether there is a way to 
determine if the Veteran has disability exhibited by seizures 
or blackouts without undergoing epilepsy monitoring.  The VA 
neurology examiner has already answered this in the September 
2003 addendum when he indicated that "the only other thing 
that could really be done would be prolonged epilepsy 
monitoring."  VA's regulations require as much.  

When there is doubt as the true nature of 
epileptiform attacks, neurological 
observation in a hospital adequate to 
make such a study is necessary.  To 
warrant a rating for epilepsy, the 
seizures must be witnessed or verified at 
some time by a physician.  38 C.F.R. 
§ 4.121 (2008).  

In adjudicating this claim, the Board must assess the 
competence and credibility of the Veteran, his fellow service 
members, his family, and his friends.  The Board specifically 
points to letters received at the RO in February 1995 and 
September 1996, in which fellow servicemen explained that 
they witnessed a jeep accident during service in which the 
Veteran sustained a head injury.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  Recently, in Barr v. 
Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno 
v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the Veteran, his fellow 
service members, his family, and his friends are competent to 
attest to their observations of his disorder.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as lay people, they are not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that the Veteran incurred a disability manifested by 
seizures and blackouts as a result of his active military 
duty) because they do not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the Board concludes that a preponderance of the 
evidence is against the claim for service connection for a 
disorder manifested by seizures or blackouts, and the 
reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b).




ORDER

Service connection for a disability manifested by seizures or 
blackouts is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


